















Globetel Communications Corp.






CONFIDENTIAL EMPLOYMENT AGREEMENT








Jonathan Leinwand






March 1, 2008















--------------------------------------------------------------------------------




AGREEMENT dated the 1st day of March, 2008, between Globetel Communications
Corp, a Delaware corporation, with offices at Suite 110, 9050 Pines Boulevard,
Pembroke Pines, Florida 33024 at (the "Company"), and Joanthan Leinwand,
residing at 1619 Presidential Way, Miami, FL 33179 (the "Employee").


WITNESSETH:


WHEREAS, the Company desires to employ the Employee and the Employee is willing
to accept such employment, all on the terms hereinafter set forth;


NOW, THEREFORE, the parties agree as follows:


1.  
Employment. The Company hereby employs the Employee as its Chief Executive
Officer and General Counsel on the terms hereinafter set forth in Appendix A,
and the Employee hereby accepts such employment. Upon the  anniversary hereof,
and each anniversary thereafter this agreement shall automatically renew for
successive one year terms unless otherwise terminated by either party upon 30
days written notice or unless this agreement is terminated for cause.



2.           Duties. The Employee will perform duties stated as detailed in
Appendix A. These job duties may be varied from time to time by the company.


3.           Exclusivity. The Employee will devote all time necessary to perform
his duties under this Agreement, and during her employment with the Company the
Employee will not (i) act for his/her own account in any manner which is
competitive with any of the business of the Company or which would interfere
with the performance of his/her duties under this Agreement, or (ii) invest or
have any financial interest, direct or indirect, in any business competitive
with any of the business of the Company, provided, however, that notwithstanding
the foregoing, the Employee may own up to 1% of the outstanding equity
securities of any company engaged in any such competitive business whose shares
are listed on a national securities exchange or regularly quoted in an
over-the-counter market by one or more members of a national or an affiliated
securities association. It is acknowledged by the Company that the Employee may
remain involved in other previous business activities and may ultimately have to
wind up previous business activities and may or will continue to do so as long
as such activities do not pose a conflict with the Employee’s duties and
obligations to the Company, in the needs of the Company at the time of the
agreement.


4.           Compensation.


4.1           Salary. During the first one (1) year of employment, the Company
will pay the Employee a salary as detailed in Appendix A. Thereafter the Company
will review the Employee's salary at least annually, but, in any event, the
Company may increase the annual salary, subject to review by the employee’s
supervisor. The Employee will not be entitled to overtime or other additional
compensation as a result of services performed during evenings, weekends,
holidays or at other times.


4.2           Additional Compensation. During his/her employment the Company
will also pay the Employee a bonus in company stock and/or a cash amount based
on personal performance as detailed in Appendix A. Such bonus shall be
determined by the Employee’s supervisor and/or the Board of Directors of the
Company at their sole discretion. The bonus will be determined at least once per
year at a time so designated by the Company.



--------------------------------------------------------------------------------


4.3           Deductions. The Company will deduct and withhold from any
compensation payable to the Employee under this Agreement such amounts as the
Company is required to deduct and withhold by law. The Company may also deduct
and withhold from any such compensation, to the extent permitted by law, such
amounts as the Employee may owe to the Company.


4.4           Severance.  Should the Employee be terminated prior to the end of
this agreement for any reason except malfeasance, fraud, or gross negligence
then the Employee shall be entitled to payment of salary, benefits and bonus for
three (3) months following such termination and shall be entitled to a pro-rata
bonus for the term hereunder that the Employee was Employed. The bonus shall be
equal to the average bonus of the other Senior Executives (CEO, President, CFO,
and COO).


5.           Expenses.


5.1           The Company will reimburse the Employee for all proper, normal and
reasonable expenses incurred by the Employee in performing her obligations under
this Agreement upon the Employee's furnishing the Company with satisfactory
evidence of such expenditures. The Employee will not incur any unusual or major
expenditure without the Company's prior written approval. In the event that the
employee relocates to the corporate offices, then the Company shall pay any and
all relocation expenses, up to, fifteen thousand dollars.


6.           Benefits.


6.1           The Company will provide the Employee, at the Company's expense,
with medical Insurance with employee standard applicable contributions and
disability insurance as detailed in Appendix A, which is not less favorable than
that which it provides to any other employee of the Company.


6.2           The Employee will be entitled to 30 days vacation during each
calendar year, with not more than 2 weeks to be taken consecutively (January 1
to December 31) in addition to any holidays which the Company observes.
6.3           The Employee's salary and other rights and benefits under this
Agreement will not be suspended or terminated because the Employee is absent
from work due to illness, accident or other disability; but the Company may
deduct from the Employee's salary under Section 4.1 any payment received by the
Employee under any disability insurance which the Company provides the Employee
pursuant to Section 6.1. The provisions of this Section 6.3 will not limit or
affect the rights of the Company under Section 7.


7.           Death And Disability.


7.1           If the Employee dies prior to expiration of the term of her
employment, all obligations of the Company to the Employee will cease as of the
date of the Employee's death.



--------------------------------------------------------------------------------


7.2           If the Employee is unable to perform substantially all of his/her
duties under this Agreement because of illness, accident or other disability
(collectively referred to as "Disability"), and the Disability continues for
more than three consecutive months or an aggregate of more than six months
during any 12-month period, then the Company may suspend its obligations to the
Employee under Sections 4.1 and 4.2 [and 5.1] on or after the expiration of said
3- or 6-month period until the Company terminates such suspension as hereinafter
provided. The Company will terminate any such suspension after the Disability
has, in fact, ended and after it has received written notice from the Employee
that the Disability has ended and that he/she is ready, willing and able to
perform fully services under this Agreement. Termination of such suspension will
be no later than one week after the Company has received such notice from the
Employee. If any one or more periods of suspension continue pursuant to the
provisions of this Section for three consecutive months or six months in the
aggregate, then the Company may at any time prior to termination of the then
current period of suspension, terminate the Employee's employment hereunder.


If the Company suspends its obligations under this Section 7.2, then for each
year ending December 31 during which such suspension is in effect, the
additional compensation, if any, to which the Employee is entitled under Section
4.2 will be that amount which bears the same ratio to the additional
compensation to which the Employee would otherwise have been entitled as the
number of days in such year during which the suspension was not in effect bears
to the total number of days in such year.


If the Employee or the Company asserts at any time that the Employee is
suffering a Disability, the Company may cause the Employee to be examined by a
doctor or doctors selected by the Company, and the Employee will submit to all
required examinations and will cooperate fully with such doctor or doctors and,
if requested to do so, will make available to them her medical records. The
Employee's own doctor may be present.


8.           Results of The Employee's Services.


8.1           The Company will be entitled to and will own all the results and
proceeds of the Employee's services under this Agreement, including, without
limitation, all rights throughout the world to any copyright, patent, trademark
or other right and to all ideas, inventions, products, programs, procedures,
formats and other materials of any kind created or developed or worked on by the
Employee during his/her employment by the Company; the same shall be the sole
and exclusive property of the Company; and the Employee will not have any right,
title or interest of any nature or kind therein. Without limiting the foregoing,
it will be presumed that any copyright, patent, trademark or other right and any
idea, invention, product, program, procedure, format or material created,
developed or worked on by the Employee at any time during the term of her
employment will be a result or proceed of the Employee's services under this
Agreement. The Employee will take such action and execute such documents as the
Company may request to warrant and confirm the Company's title to and ownership
of all such results and proceeds and to transfer and assign to the Company any
rights which the Employee may have therein. The Company agrees that it will not
be entitled to any works, proceeds, or other benefits as a result of the
Employees other business activities, which the Company acknowledges at the
outset of this employment arrangement.


The Employee's right to any compensation or other amounts under this Agreement
will not constitute a lien on any results or proceeds of the Employee's services
under this Agreement.



--------------------------------------------------------------------------------


8.2           The Company will also own, and promptly on receipt thereof the
Employee will pay to the Company, any monies and other proceeds to which the
Employee is entitled on account of rights pertaining to any of the Company's
products which the Employee acquired before the date of this Agreement.


8.3    The Employee acknowledges that the violation of any of the provisions of
Section 8.1 will cause irreparable loss and harm to the Company which cannot be
reasonably or adequately compensated by damages in an action at law, and,
accordingly, that the Company will be entitled to injunctive and other equitable
relief to enforce the provisions of that Section; but no action for any such
relief shall be deemed to waive the right of the Company to an action for
damages.


9.0    Uniqueness of Services. The Employee acknowledges that his or her
services hereunder are of a special, unique, unusual, extraordinary and
intellectual character, the loss of which cannot be reasonably or adequately
compensated by damages in an action at law. Accordingly, the Company will be
entitled to injunctive and other equitable relief to prevent or cure any breach
or threatened breach of this Agreement by the Employee, but no action for any
such relief shall be deemed to waive the right of the Company to an action for
damages. The Company shall not require the employee to relocate, and if such
demand is made, the employee shall have the option of relocation or resigning
the position. Any such resignation shall not require the forfeiture of any
compensation. The employee however, agrees to utilize his best efforts to
relocate, but any relocation is not guaranteed.


Negative Covenants.


10.1           The Employee will not, during or after the term of this
Agreement, disclose to any third person or use or take any personal advantage of
any confidential information or any trade secret of any kind or nature obtained
by his/her during the term hereof or during her employment by the Company.


10.2           To the full extent permitted by law, the Employee will not for a
period of one year following the termination of his/her employment with the
Company:


(i)           attempt to cause any person, firm or corporation which is a
customer of or has a contractual relationship with the Company at the time of
the termination of her employment to terminate such relationship with the
Company, and this provision shall apply regardless of whether such customer has
a valid contractual arrangement with the Company;


(ii)           attempt to cause any employee of the Company to leave such
employment;


    (iii)          engage any person who was an employee of the Company at the
time of the termination of her employment or cause such person otherwise to
become associated with the Employee or with any other person, corporation,
partnership or other entity with which the Employee may thereafter become
associated;


(iv)           engage in any activity or perform any services competitive with
any business conducted by the Company at the time of such termination in any
geographic area in which the company did business during the course of the
Employee’s employment.



--------------------------------------------------------------------------------


The provisions of under this Section 12.2 will not apply if the Employer
wrongfully terminates the Employee's employment or if the Employee properly
terminates his/her employment for cause.


10.3           The Employee acknowledges that the violation of any of the
provisions of this Section 10 will cause irreparable loss and harm to the
Company which cannot be reasonably or adequately compensated by damages in an
action at law, and, accordingly, that the Company will be entitled to injunctive
and other equitable relief to prevent or cure any breach or threatened breach
thereof, but no action for any such relief shall be deemed to waive the right of
the Company to an action for damages.


11.           Governing Law; Remedies


11.1           This Agreement has been executed in the State of Florida and
shall be governed by and construed in all respects in accordance with the law of
the State of Florida


11.2           Except as otherwise expressly provided in this Agreement, any
dispute or claim arising under or with respect to this Agreement will be
resolved by arbitration in Broward County, Florida in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association before a panel of three (3) arbitrators, one appointed
by the Employee, one appointed by the Company, and the third appointed by said
Association. The decision or award of a majority of the arbitrators shall be
final and binding upon the parties. Any arbitral award may be entered as a
judgment or order in any court of competent jurisdiction.


11.3           Notwithstanding the provisions for arbitration contained in this
Agreement, the Company will be entitled to injunctive and other equitable relief
from the courts as provided in Sections 8.3, 11 and 12.3 and as the courts may
otherwise determine appropriate; and the Employee agrees that it will not be a
defense to any request for such relief that the Company has an adequate remedy
at law. For purposes of any such proceeding the Company and the Employee submit
to the non-exclusive jurisdiction of the courts of the State of Florida and of
the United States located in the County of Broward State of Florida and each
agrees not to raise and waives any objection to or defense based on the venue of
any such court or forum non conveniens.


11.4           A court of competent jurisdiction, if it determines any provision
of this Agreement to be unreasonable in scope, time or geography, is hereby
authorized by the Employee and the Company to enforce the same in such narrower
scope, shorter time or lesser geography as such court determines to be
reasonable and proper under all the circumstances.


11.5           The Company will also have such other legal remedies as may be
appropriate under the circumstance including, inter alia, recovery of damages
occasioned by a breach. The Company's rights and remedies are cumulative and the
exercise or enforcement of any one or more of them will not preclude the Company
from exercising or enforcing any other right or remedy.



--------------------------------------------------------------------------------


12.           Indemnity. To the extent permitted by law, the Company will
indemnify the Employee against any claim or liability and will hold the Employee
harmless from and pay any expenses (including, without limitation, legal fees
and court costs), judgments, fines, penalties, settlements and other amounts
arising out of or in connection with any act or omission of the Employee
performed or made in good faith on behalf of the Company pursuant to this
Agreement, regardless of negligence. The Company will not be obligated to pay
the Employee's legal fees and related charges of counsel during any period that
the Company furnishes, at its expense, counsel to defend the Employee; but any
counsel furnished by the Company must be reasonably satisfactory to the
Employee. The foregoing provisions will survive termination of the Employee's
employment with the Company for any reason whatsoever and regardless of fault.


13.           Severability Of Provisions. If any provision of this Agreement or
the application of any such provision to any person or circumstance is held
invalid, the remainder of this Agreement, and the application of such provision
other than to the extent it is held invalid, will not be invalidated or affected
thereby.


14.           Waiver. No failure by the Company to insist upon the strict
performance of any term or condition of this Agreement or to exercise any right
or remedy available to it will constitute a waiver. No breach or default of any
provision of this Agreement will be waived, altered or modified, and the Company
may not waive any of its rights, except by a written instrument executed by the
Company. No waiver of any breach or default will affect or alter any term or
condition of this Agreement, and such term or condition will continue in full
force and effect with respect to any other then existing or subsequent breach or
default thereof.


15.           Miscellaneous.


15.1           This Agreement may be amended only by an instrument in writing
signed by the Company and the Employee.


15.2           This Agreement shall be binding upon the parties and their
respective successors and assigns. The Company may, without the Employee's
consent, transfer or assign any of its rights and obligations under this
Agreement to any corporation which, directly or indirectly, controls or is
controlled by the Company or is under common control with the Company or to any
corporation succeeding to all or a substantial portion of the Company's business
and assets, provided that the Company shall not be released from any of its
obligations under this Agreement, and provided further that any such transferee
or assignee agrees in writing to assume all the obligations of the Company
hereunder. Control means the power to elect a majority of the directors of a
corporation or in any other manner to control or determine the management of a
corporation. Except as provided above, neither the Company nor the Employee may,
without the other's prior written consent, transfer or assign any of its or her
rights or obligations under this Agreement, and any such transfer or assignment
or attempt thereat without such consent shall be null and void.


15.3           All notices under or in connection with this Agreement shall be
in writing and may be delivered personally or sent by mail, courier, fax, or
other written means of communication to the parties at their addresses, email
address and fax numbers set forth below or to such other addresses and fax
numbers as to which notice is given:



--------------------------------------------------------------------------------


(a)          if to the Company:
 
Globetel Communications Corp.
Suite 1500, 101 NE 3rd Ave.
Fort Lauderdale, Florida 33301
Fax: (954) 332 3758
 
(b)          if to the Employee:


Jonathan Leinwand
1619 Presidential Way
Miami, FL 33179
Fax: 954-252-4265


Notice will be deemed given on receipt.


15.4           Section headings are for purposes of convenient reference only
and will not affect the meaning or interpretation of any provision of this
Agreement.


15.5           This Agreement constitutes the entire agreement of the parties
and supersedes any and all prior agreements or understandings between them.






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





 
Globetel Communications Corp.
             
By: __________________
 
Name:
 
Title:
     
Date: ________________
     
Employee
     
_____________________
     
Jonathan Leinwand
     
Date: _________________




--------------------------------------------------------------------------------




Confidentiality agreement



 
Date: February 14, 2008
   
To:
Globetel Communications Corp (the "Company")
 
Suite 1500, 101 NE 3rd Ave.
 
Fort Lauderdale, Florida 33301





Gentlemen:


Concurrently with signing this agreement, I am becoming an employee of the
Company. I recognize that in connection with my employment with the Company, I
may become aware of or familiar with processes, formulae, procedures,
information and materials which the Company has spent a great deal of time and
money to develop, which are essential to the business of the Company, and which
comprise confidential information and trade secrets of the Company (collectively
called "Trade Secrets"). The term "Trade Secret" does not include any process,
formula, procedure, information or material which is currently in the public
domain or which hereafter becomes public knowledge in a way that does not
involve a breach of an obligation of confidentiality. Notwithstanding the
foregoing, I acknowledge and agree that any process, formula, procedure,
information or material of which I become aware during my employment with the
Company is presumed to be a Trade Secret unless the Company advises me in
writing that it is not a Trade Secret.


In order to induce the Company to employ me, and in consideration thereof, I
agree that I will not during the term of my employment with the Company and at
all times thereafter, either directly or indirectly, use or disclose to anyone
any Trade Secret, except that while I am employed by the Company I may use Trade
Secrets in the performance of my services for the Company and I may disclose
Trade Secrets to employees of the Company who need to know them in the
performance of their services for the Company and who are bound by
confidentiality agreements. I also agree that the Company will be entitled to
and will own all the results and proceeds of my services for the Company
including, without limitation, all rights throughout the world to any copyright,
patent, trademark or other right and to all ideas, inventions, products,
programs, procedures, formats and other materials of any kind created, developed
or worked on by me during my employment with the Company.


Without limiting the foregoing, it will be presumed that any copyright, patent,
trademark or other right and any idea, invention, product, program, procedure,
format or material created, developed or worked on by me at any time during my
employment with the Company will be a result or proceed of my services for the
Company. I will take such action and execute such documents as the Company may
request to warrant and confirm the Company's title to and ownership of all such
results and proceeds and to transfer and assign to the Company any rights which
I may have therein. My right to compensation and other benefits will not
constitute a lien on any such results or proceeds.


My obligations and the rights of the Company under this agreement will remain in
full force and effect regardless of (i) the reason for or cause of the
termination of my employment, or (ii) whether the Company or I was at fault.



--------------------------------------------------------------------------------


I acknowledge that the violation of any of the provisions of this agreement will
cause irreparable loss and harm to the Company which cannot be reasonably or
adequately compensated by damages in an action at law, and, accordingly, that
the Company will be entitled to injunctive and other equitable relief to enforce
the provisions of this agreement and to prevent or cure any breach or threatened
breach thereof; but no action for any such relief shall be deemed to waive the
right of the Company to an action for damages. I also agree that it will not be
a defense to any request for such relief that the Company has an adequate remedy
at law. For purposes of any proceeding under or with respect to this agreement,
I submit to the nonexclusive jurisdiction of the courts of the State of Florida
and of the United States located in the County of Broward  and I agree not to
raise and I waive any objection to or defense based on the venue of any
such  court or based upon forum non conveniens.


The rights and remedies of the Company are cumulative and the exercise or
enforcement of any one or more of them will not preclude the Company from
exercising or enforcing any other right or remedy.


The delay or failure by the Company to exercise any of its rights in any one
instance will not preclude the Company from exercising its rights at a later
time in that instance or at any other time in any other instance.


The Company acknowledges that the employee is engaged in other business
activities wherein confidentiality may become null and void due to prior or
other business dealings. In such case, the employee agrees to use best efforts
not to disclose any proprietary methods or technology to any outside competitor.
This paragraph shall supersede any contrary language within the agreement.


This agreement may be amended and any provision of this agreement may be waived
only by an instrument in writing signed by the Company.


This agreement will be governed by and construed in accordance with the law in
the State of Florida.


This agreement will inure to the benefit of the Company's successors and assigns
including, without limitation, the assignee of any Trade Secret. Accordingly, at
any one time, more than one person may be the beneficiary of this agreement.




Very truly yours,




____________________




ACCEPTED


Globetel Communications Corp.




By: _______________________
 

--------------------------------------------------------------------------------


 
Appendix A


Employment. The Company hereby employs the Employee as its Chief Executive
Officer and General Counsel, on the terms set forth below.


Duties. The Employee will report to the Board of Directors of the Company and
shall lead the Company and provide the direction and vision for the Company. The
CEO shall be responsible for directing the operations of the Company and
interfacing with the Board of Directors to further the business of the Company
and increase shareholder value.


Salary. During the first one (1) year of employment, the Company will pay the
Employee a salary of $250,000 per annum, to be paid bi-weekly.


Special Compensation:  As a signing bonus, the Company will pay the Employee
2,000,000 shares of the Company’s common stock.


Additional Compensation. During his/her employment the Company will also pay the
Employee a bonus in a grant of company stock and/or a cash.  Said bonus will be
the equivalent of up to 150% of Employee’s base salary.


The Employee shall receive additional compensation Upon completing the following
milestones as follows:


1.           2,000,000 shares upon the filing of restated Form 10-K for the
years 2004 and 2005.


2.           2,000,000 shares upon the Company filing Form 10-K for the years
2006 and 2007.


3.           1,000,000 shares upon the Company commencing trading on the OTCBB.


4.           2,000,000 shares upon the Company entering into an agreement that
results in revenue for the Company in either the form of funds for research and
development from an established defense contractor or government agency; or the
sale of an airship; or revenues from other projects in excess of $250,000.


5.           2,000,000 shares upon the closing of financing of at least
$1,000,000 in gross proceeds, in the aggregate, commencing from the date of
initial appoint as CEO on September 10, 2007.


6.           2,000,000 shares upon the Company’s market cap reaching
$50,000,000.




Benefits: The Company will provide the Employee, at the Company's expense, with
medical Insurance with employee standard applicable contributions as detailed in
the Employee Handbook.
 